Name: 91/609/EEC: Commission Decision of 13 November 1991 amending Decision 81/546/EEC concerning the animal health conditions and veterinary certification for the import of fresh meat from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-12-03

 Avis juridique important|31991D060991/609/EEC: Commission Decision of 13 November 1991 amending Decision 81/546/EEC concerning the animal health conditions and veterinary certification for the import of fresh meat from Austria Official Journal L 331 , 03/12/1991 P. 0019 - 0021COMMISSION DECISION of 13 November 1991 amending Decision 81/546/EEC concerning the animal health conditions and veterinary certification for the import of fresh meat from Austria (91/609/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/497/EEC (2), and in particular Article 16 thereof, Whereas by Decision 81/546/EEC (3), as last amended by Decision 91/54/EEC (4), the Commission established the animal health conditions and veterinary certification for the import of fresh meat from Austria; Whereas following the occurrence of outbreaks of classical swine fever in Austria, the Commission, by Decision 90/90/EEC (5), suspended the imports of live pigs, fresh pigmeat and pigmeat Products from this country; Whereas the Austrian authorities have adopted measures allowing the Commission to amend the abovementioned Decision by Decision 91/54/EEC, in order to re-authorize these imports from certain regions of Austria; Whereas Decision 81/546/EEC should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex B to Decision 81/546/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 268, 24. 9. 1991, p. 69. (3) OJ No L 206, 27. 7. 1981, p. 7. (4) OJ No L 34, 6. 2. 1991, p. 15. (5) OJ No L 61, 10. 3. 1990, p. 21. ANNEX 'ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the porcine species intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting countries: (Upper Austria, Salzburg, Tyrol, Vorarlberg, Carinthia, Burgenland) Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic animals of the porcine species Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of Austria (Upper Austria, Salzburg, Tyrol, Vorarlberg, Carinthia and Burgenland) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease or swine vesicular disease in the previous 30 days or swine fever in the previous 40 days and around which within a radius of 10 km there has been no case of these diseases for 30 days, - animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed an ante mortem health inspection referred to in Chapter V of Annex B to Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at (Place) (Date) Seal (Signature of official veterinarian) (Name and title, in capital letters)' (1) Fresh meat means all parts fit for human consumption from domestic animals of the porcine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries, the vehicle registration number should be stated, for aircraft the flight number and for vessels the name.